DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This application claims benefit to U.S. Provisional Application Serial Number 62/347,132, filed 6/08/2016.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/3/2021 has been entered.
 
Status of Application, Amendments, And/Or Claims
The Applicants amendments/remarks received 11/3/2021 are acknowledged.  Claims 1 and 11-12 are amended; claims 4, 9-10 and 15 are canceled; no claims are withdrawn; claims 1-3, 5-8 and 11-14 are pending and have been examined on the merits.

Information Disclosure Statement
The information disclosure statement submitted on 8/3/2017 has been considered by the examiner.

Response to Amendment - format of claims
The amendment to the claims filed on 11/3/2021 does not comply with the requirements of 37 CFR 1.121(c) because claim 5, which has not been amended from the claims filed 2/1/2021 before the final Office action on 5/3/2021, is listed as (Currently Amended).  Claim 5 should be listed as (Previously presented).  Amendments to the claims filed on or after July 30, 2003 must comply with 37 CFR 1.121(c) which states:

	(c) Claims. Amendments to a claim must be made by rewriting the entire claim with all changes (e.g., additions and deletions) as indicated in this subsection, except when the claim is being canceled. Each amendment document that includes a change to an existing claim, cancellation of an existing claim or addition of a new claim, must include a complete listing of all claims ever presented, including the text of all pending and withdrawn claims, in the application. The claim listing, including the text of the claims, in the amendment document will serve to replace all prior versions of the claims, in the application. In the claim listing, the status of every claim must be indicated after its claim number by using one of the following identifiers in a parenthetical expression: (Original), (Currently amended), (Canceled), (Withdrawn), (Previously presented), (New), and (Not entered).
		(1) Claim listing. All of the claims presented in a claim listing shall be presented in ascending numerical order. Consecutive claims having the same status of “canceled” or “not entered” may be aggregated into one statement (e.g., Claims 1–5 (canceled)). The claim listing shall commence on a separate sheet of the amendment document and the sheet(s) that contain the text of any part of the claims shall not contain any other part of the amendment.
		(2) When claim text with markings is required. All claims being currently amended in an amendment paper shall be presented in the claim listing, indicate a status of “currently amended,” and be submitted with markings to indicate the changes that have been made relative to the immediate prior version of the claims. The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters. The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived. Only claims having the status of “currently amended,” or “withdrawn” if also being amended, shall include markings. If a withdrawn claim is currently amended, its status in the claim listing may be identified as “withdrawn—currently amended.”
When claim text in clean version is required. The text of all pending claims not being currently amended shall be presented in the claim listing in clean version, i.e., without any markings in the presentation of text. The presentation of a clean version of any claim having the status of “original,” “withdrawn” or “previously presented” will constitute an assertion that it has not been changed relative to the immediate prior version, except to omit markings that may have been present in the immediate prior version of the claims of the status of “withdrawn” or “previously presented.” Any claim added by amendment must be indicated with the status of “new” and presented in clean version, i.e., without any underlining.
		(4) When claim text shall not be presented; canceling a claim.
			(i) No claim text shall be presented for any claim in the claim listing with the status of “canceled” or “not entered.”
			(ii) Cancellation of a claim shall be effected by an instruction to cancel a particular claim number. Identifying the status of a claim in the claim listing as “canceled” will constitute an instruction to cancel the claim.
		(5) Reinstatement of previously canceled claim. A claim which was previously canceled may be reinstated only by adding the claim as a “new” claim with a new claim number. (emphasis added).

In order to further prosecution expeditiously, the claims have been examined rather than notifying Applicant that the amendment does not comply with 37 CFR 1.121 via a Notice of Non-Compliant Amendment.  Please see MPEP 714 for more information about making amendments.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 12 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Regarding claims 8 and 14, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). 
Regarding claim 8, the claim recites the broad recitation of a ratio in the range of 3:7 to 7:3, and the claim also recites a ratio in the range of 4:6 or 6:4 which is the narrower statement of the range/limitation.  The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, because the claim recites “optionally” before the narrower embodiment, or (b) a required feature of the claims.
Regarding claim 14, the claim recites the broad recitation of a volume of organic solvent, and the claim also recites a volume of organic solvent which is 1.5 to 10 times the weight or volume of the sample which is the narrower statement of the range/limitation.  The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim because the claim recites ‘for example’ before the narrower range, and therefore not required, or (b) a required feature of the claim.
Additionally, claim 8 is indefinite because claim 8 recites “The method of claim 0, wherein...”  There is no claim 0; hence, it is unclear what claim 8 is limiting because there is no independent claim defining an invention.  Because the claim is marked as 
Regarding claim 12, the claim recites “the method further comprises specific effect is selected from the group consisting of the following”.  There is insufficient antecedent basis for the limitation “specific effect” in the claim, because it has been deleted from claim 1 in the current amendment.  Additionally, the method does not comprise the specific effect, rather, the method comprises detecting the specific effect.  Additionally, the word “is” and phrase “the following” are unnecessary.
The rejection can be overcome by amendment to “the method further comprises detecting a specific effect selected from the group consisting of:” or equivalent language.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al., 2014 (NPL cite 2, IDS, 4/23/2018; herein “Chen”) in view of Gao et al., 2011 (cite W, PTO-892, 4/24/2019; herein “Gao”) and Crawford et al., 2011 (cite V, PTO-892, 4/24/2019; herein “Crawford”).
Chen teaches methods for determining the toxicity of phthalates (Title; Abst.), compounds widely used in cosmetics (p. 3157, “Introduction”, ¶1), comprising i.e. LC50) wherein the toxicity effect on the embryo shows the overall toxicity of the cosmetic component (i.e. phthalate) wherein the organic solvent is methanol.  Chen teaches that the method further comprises detecting a specific effect which is an estrogen activity disruption with transgenic teleost (Medaka - Oryzias melastigma) embryos which comprise an estrogen sensitive promoter operably linked to a marker gene wherein the estrogen sensitive promoter is a choriogenin H promoter and the marker gene encodes a fluorescent protein which is green fluorescent protein (GFP) (p. 3159, “Transgenic Medaka (Oryzias melastigma) Maintenance”, “Estrogenic Endocrine Disrupting Activity Test”).  Chen teaches that the assays are conducted in 24-well plates and comprise assaying more than one sample in triplicate (or greater replicates) at different dilutions (p. 3158, “Zebrafish (Danio rerio) Maintenance and Zebrafish Embryo Toxicity Test”, “Estrogenic Endocrine Disrupting Activity Test”).
Although Chen teaches performing the method on methanol solvent compositions of cosmetic components, Chen does not teach performing the method on cosmetic products per se.  However, a person of ordinary skill in the art at the time of filing would have found it obvious to practice Chen’s methods on methanol extracts or methanol and water extracts of cosmetic products in view of the teachings of Crawford and Gao.

Gao teaches the extraction of cosmetic creams and lotions (Abst.; p. 4311, “Determination of real samples”), i.e. cosmetic products, to isolate toxic compounds from the cosmetic products for further characterization (Abst.; p. 4307, “Introduction”, ¶3) comprising combining 0.2 g of cosmetic cream with 5 ml of extraction solvent consisting of 60:40 methanol:water, followed by sonication for 30 minutes and centrifugation for 10 min at 5000 rpm (p. 4308, “Sample preparation”), i.e. combining a solvent and a sample of the cosmetic product to obtain a solvent extract with an overall toxicity.
Taken together, the prior art recognized extraction of cosmetic products in a solvent (e.g., methanol:water = 60:40, v/v) to produce a solvent extract as well as the production of solvent extracts, e.g., methanolic solvent extracts, specifically for analysis in zebrafish embryos.  One of ordinary skill in art would have been motivated to modify Chen in view of Crawford and Gao in order to advantageously produce solvent extracts of various cosmetic products, including solids, semisolids (e.g., eye creams, night creams, BB creams, night lotions, etc.), water miscible liquids, etc., having overall toxicities, for toxicity analysis in the screening method taught by Chen.
prima facie obvious.
Regarding the limitation of claim 1 and claim 14 that the solvent or organic solvent is 1.5 – 10 times the volume or weight of the sample, a person of ordinary skill in the art at the time of filing would have recognized that the volume of solvent in the extraction is a result effective variable which would have an obvious effect on the extraction efficiency of the potentially toxic components from the cosmetic products.  Hence, a person of ordinary skill in the art would engage in routine optimization to arrive at the ratios of solvent to cosmetic product recited in claim 1; therefore, claims 1 and 14 are prima facie obvious.
“Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%)" MPEP 2144.05 II.A.
Regarding claim 2, Gao teaches that the cosmetic products successfully extracted with methanol:water 60:40 are lotions and creams; hence, a person of ordinary skill in the art at the time of filing would have found it obvious for the cosmetic products screened for toxicity in the method made obvious by Chen in view of Crawford and Gao to be anti-wrinkle cream, eye cream, night cream, day cream, BB cream, night lotion, day lotion, hand cream, neck cream, or anti-aging cream because they are all cosmetic creams or lotions; therefore, claim 2 is prima facie obvious.
Regarding claim 3, the cosmetic creams and lotions taught by Gao are either water miscible cosmetic products or not water miscible cosmetic products; hence, a person of ordinary skill in the art at the time of filing would have found it obvious to practice the method made obvious by Chen in view of Crawford and Gao wherein the cosmetic products are either water miscible cosmetic products or not water miscible cosmetic products; therefore, claim 3 is prima facie obvious.
Regarding claim 5, in the method made obvious by Chen in view of Crawford and Gao the organic solvent is methanol and the inorganic solvent is water; therefore, claim 5 is prima facie obvious.
Regarding claims 6 and 7, Gao teaches extraction with the organic solvent and the inorganic solvent and Crawford teaches extraction with the organic solvent and Gao teaches that the extraction process comprises combining a sample of the cosmetic product with the organic solvent and the inorganic solvent to form a mixture, mixing the prima facie obvious.
Regarding claim 8, a person of ordinary skill in the art at the time of filing would have found it obvious for the method made obvious by Chen in view of Crawford and Gao to comprise extraction of the cosmetic products with a solvent comprising the organic and inorganic solvents at a ratio of 4:6 to 6:4 because Gao teaches that the extraction solvent is 60:40 methanol (organic solvent) : water (inorganic solvent); therefore, claim 8 is prima facie obvious.
Regarding claim 11, Chen teaches that teleost embryos for the mortality as are Zebrafish embryos; hence, a person of ordinary skill in the art at the time of filing would have found it obvious for the method made obvious by Chen in view of Crawford and Gao to be practiced wherein the teleost embryo is a Zebrafish embryo; therefore, claim 11 is prima facie obvious.
Regarding claim 12, Chen teaches that the method further comprises detecting a specific effect which is an estrogen activity disruption with transgenic teleost (Medaka - Oryzias melastigma) embryos which comprise an estrogen sensitive promoter operably linked to a marker gene wherein the estrogen sensitive promoter is a choriogenin H promoter and the marker gene encodes a fluorescent protein which is green fluorescent protein (GFP) (p. 3159, “Transgenic Medaka (Oryzias melastigma) Maintenance”, “Estrogenic Endocrine Disrupting Activity Test”).  Hence, a person of ordinary skill in the Oryzias melastigma) embryos which comprise an estrogen sensitive promoter operably linked to a marker gene wherein the estrogen sensitive promoter is a choriogenin H promoter and the marker gene encodes a fluorescent protein which is green fluorescent protein; therefore, claim 12 is prima facie obvious.
Regarding claim 13, Chen teaches that the assays are conducted in 24-well plates and comprise assaying more than one sample in triplicate (or greater replicates) at different dilutions (p. 3158, “Zebrafish (Danio rerio) Maintenance and Zebrafish Embryo Toxicity Test”, “Estrogenic Endocrine Disrupting Activity Test”).  Hence, a person of ordinary skill in the art at the time of filing would have found it obvious to practice the method made obvious by Chen in view of Crawford and Gao wherein the assays are conducted in 24-well plates, comprise assaying more than one sample in triplicate and assaying at different dilutions; therefore, claim 13 is prima facie obvious.
Regarding claim 14, a person of ordinary skill in the art at the time of filing would have recognized that the volume of organic solvent in the extraction is a result effective variable which would have an obvious effect on the extraction efficiency of the potentially toxic components from the cosmetic products.  Hence, a person of ordinary skill in the art would engage in routine optimization to arrive at the ratios of organic solvent to cosmetic product recited in claim 14; therefore, claim 14 is prima facie obvious.
In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%)" MPEP 2144.05 II.A.

Response to Amendment
The Declaration under 37 CFR 1.132 filed 11/3/2021 is insufficient to overcome the rejection of claims 1-3, 5-8 and 11-14 based upon Chen in view of Crawford and Gao as set forth in the last Office action because:  A) it is unpersuasive that methanol is a better solvent for cosmetic products than DMSO based upon the evidence offered, B) all of the prior art references relied on use methanol as the organic solvent for extraction and none rely on using DMSO or ethanol for extraction, and C) the alleged unexpected result has not been compared to that of the closest prior art, i.e. Chen and Crawford; hence, the alleged result has not been shown to be unexpected over the prior art.  Also see the discussion below.

Response to Arguments
11/3/2021 have been fully considered but they are not persuasive.  Regarding the rejection of claims 1-3, 5-8 and 11-14 under 35 U.S.C. § 103 over Chen in view of Crawford and Gao, Applicant argues against the references individually in isolation and ignores the suggestions that the combination of teachings would have for Chen’s toxicity assay.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Chen teaches toxicity assays based on contacting teleost embryos with components of cosmetics in a methanol composition, Crawford teaches methanol extracts of complex compositions comprising potential toxicants (p. 2, ¶2; p. 5, ¶5) are suitable for application in teleost embryo assays and Gao teaches that relevant, potential toxicants from cosmetic products can be successfully extracted with 60:40 methanol:water.  
On page 10 of the Remarks, Applicant urges "The results of the examples clearly show that the claimed method detects unidentified toxicants, e.g., the toxicants other than compounds with estrogenic related activity"
The instant claims do not require determining the toxicity effect exerted by unidentified possible toxicants in a cosmetic product.  Instead, the instant claims are broadly drawn to a "method of determining an overall toxicity of a solvent extract of a cosmetic product."  Gao teaches preparing cosmetic products, such as creams (a semi-solid) and lotions (a semi-solid), which would possess an overall toxicity, for analysis by 
In this regard, as discussed in detail above, Chen teaches conducting toxicity analysis of phthalates, which are widely used in cosmetics and personal care products, utilizing teleost embryos (Abstract and page 3157, Introduction).  Chen teaches "phthalates are oily substances and cannot be properly dissolved in water, so methanol was used as vehicle to increase their solubility in water." (Page 3158, top of page).  As such, Chen teaches the use of a solvent comprising an organic solvent (methanol) and inorganic solvent (water) (p. 3158, top of page).
Accordingly, one of ordinary skill in the art would have been motivated to utilize art recognized solvent extraction methods, such as those taught by Crawford and Gao, in order to advantageously extract and solubilize compounds in cosmetics, such as phthalates, for analysis in the teleost embryo assay taught by Chen with a reasonable expectation of success.
As previously discussed, one of ordinary skill in the art would not reasonably add creams, lotions, toothpastes, bars of soap, masks, etc. directly to teleost embryos.  To the contrary, as taught by the prior art above, one of ordinary skill in the art would first extract potentially toxic substances from the cosmetic products using a solvent extraction (See Crawford and Gao, above).
On page 12 of the Response, Applicant urges "HPLC is a preferred method for quantifying chemicals in a cosmetic product, and these advantageous characteristics cannot be found in a teleost embryo assay."  As discussed above, Chen teaches 
On pp. 11-12 of the Remarks, Applicant urges "Chen does not intend to use a teleost embryo test method to test the toxicity of chemicals other than the aforementioned specific compounds in a real sample, such as a cosmetic product."  The instant claims do not require using a teleost embryo assay to test the toxicity of unspecified/unidentified chemicals in a product.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The instant claims are broadly drawn to a "method of determining an overall toxicity of a solvent extract of a cosmetic product."
Regardless, Chen teaches the use of teleost embryos to determine an overall toxicity of phthalates, which are widely used in cosmetics and personal care products (Abstract and page 3157, Introduction).  As such, at a minimum, Chen provides a clear teaching, suggestion, and motivation to utilize teleost embryos to determine the overall toxicity of cosmetic products.
The instant claims encompass an art-recognized solvent extraction of a cosmetic product and testing the toxicity of the extract using an art-recognized method for testing Ipsis verbis view of the prior art.  However, as Applicant is aware, "[a] person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398,421, 82 USPQ2d 1385, 1397 (2007). "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." Id. at 420, 82 USPQ2d 1397.  Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at 418, 82 USPQ2d at 1396.
Although Applicant urges "that the claimed method detects unidentified toxicants" (p. 10, ¶ labeled 2), the claimed method would appear to be simply conducting an art-recognized solvent extraction of a cosmetic product (see Gao and Crawford) and testing the toxicity of the extract using an art-recognized method for the testing the toxicity of compounds found in cosmetic products (see Chen),
On page 13 of the Response, Applicant urges "the disclosure of Crawford is irrelevant to toxicity determination."  As Applicant is aware, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413,208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Here, Crawford teaches methanol extraction of the plants, drying the methanolic extracts after removing the solvent by evaporation under reduced pressure, suspending the dry methanolic extract in 100% DMSO, adding the methanolic extract to a medium up to a maximum DMSO concentration of 1% and contacting it with teleost embryos.  As such, Crawford teaches the prior art - recognized production of methanolic extracts for texture would prevent extraction of toxicants with methanol.  Additionally, Crawford clearly states that the plant samples were a dry powder before extraction (p. 7, “Extracts”), i.e. the same texture Applicant recites for cosmetics.  Finally, Crawford is extracting the plant powders with methanol, as in the extraction in the instant claims.  Hence, it is unclear what Applicant is arguing other than that the claimed method is not enabled for plant samples.
On page 13 of the Response, Applicant urges "the solvent to sample ratio is 25:1 (v/w), which falls far outside the claimed scope solvent to sample ratio (1.5-10:1)." Applicant further urges "if the solvent to ratio is adjusted to the solvent to sample ratio as claimed, whether the high concentration of the sample derived from the adjusted extraction method would be suitable for applying to an HPLC system is unclear and unexpected."  Again, Applicant is improperly taking a rigid, Ipsis verbis view of the prior art.  Here, as discussed above, Chen teaches phthalates (compounds found in cosmetics) are dissolved in a methanol/water solvent to increase their solubility in water. Gao and Crawford both teach solvent extractions to produce extracts for analysis.
As such, it would have been a matter of routine experimentation utilizing standard laboratory techniques available at the time of filing to determine the optimal solvent, e.g., methanol or methanol/water; solvent ratios; sample to solvents ratios (w/v etc. for use in the method taught by Chen, Crawford and Gao with a reasonable expectation of success.
"[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233,235 (CCPA 1955).
On page 11 of the Remarks, Applicant urges “It is known in the art that a method designed for specific compounds, such as the phthalates disclosed by Chen, would not be necessarily suitable for real samples such as cosmetic products due to the complexity of real samples.” (emphasis in Remarks).  Applicant does not point to the supposed art; hence, the allegation would appear to be practitioner’s argument not supported by evidence and is weighted as such herein.  Applicant's argument is problematic for other reasons as well.  First, as discussed above, the instant claims do not "require detection of unspecified/unidentified chemicals."  The instant claim encompass, e.g., assaying a cosmetic comprising three known ingredients.
Second, Chen teaches, e.g., the "acute toxicity of phthalates and their mixtures to zebrafish embryos were analyzed in this study." (§ 3.1 Acute Toxicity of Phthalates and Their Mixtures).  Likewise, the instant claims encompass analyzing the acute toxicity of cosmetics, which widely contain phthalates (see Chen, Introduction).  As such, Applicant has failed to articulate why an assay that analyzes the acute toxicity of cosmetic components, such as phthalates, could not be successfully applied for detection of unspecified/unidentified chemicals in cosmetics.
Third, "unspecified/unidentified chemicals" is seemingly subjective.  The fact that a chemical is known, unknown, unspecified, unidentified, etc. to a person of ordinary 
On page 11 of the Remarks, Applicant urges that in the previously submitted Declaration, the inventor of the subject application provided experimental data showing that the claimed method with specific extraction steps is able to successfully detect unspecified/unidentified chemicals or toxicants in cosmetic samples.  Applicant's Declaration was previously fully considered, but was not found persuasive.  The data in the Declaration does not appear to demonstrate any surprising or unexpected results; rather, the data is seemingly consistent with the prior art of record.
As discussed above, the prior art of record teaches: 1) using teleost embryos to test the toxicity of compounds, e.g., phthalates, found in cosmetics; 2) preparing solvent extractions of cosmetics; and 3) preparing solvent extractions for use in teleost embryo assays.  As such, Applicant is seemingly combining prior art elements according to known methods to yield a predictable result.  Invariably, the instant claims encompass conducing an art-recognized solvent extraction of cosmetics and applying the extract to an art-recognized assay for measuring toxicity.
Regarding the allegation of unexpected results in the Declaration and on p. 14 of the Remarks, there are several considerations used to evaluate an allegation of unexpected results as set forth in MPEP 716:
A) Evidence of unexpected results are weighed against evidence supporting prima facie obviousness in making a final determination of the obviousness of the claimed invention.  Applicant alleges (Declaration, ¶4-7; Remarks, p. 14) unexpected i.e. the ethanol extracts reach an LC50 at a lower amount of added extract than either DMSO or methanol; reaching an LC50 (i.e. concentration lethal to half the embryos) with lower amounts of the extract means that the extract contains more toxicant than extracts which require a larger amount of extract to reach LC50).  Specifically, the table in ¶4 shows that extraction of an unknown cosmetic composition with ethanol had an LC50 of 16.1 ± 4.5 ml/L and an LC10 of 13.07 ± 3.9 ml/L, DMSO had an LC50 of 29.8 ± 3.0 ml/L and an LC10 of 26.9 ± 4.8 ml/L and methanol had an LC50 of 34.0 ± 6.8 ml/L and an LC10 of 26.9 ± 6.5 ml/L; hence, the amount of toxicants extracted from the unknown cosmetic composition by DMSO and methanol are not statistically different and are both less than that extracted with ethanol.  Hence, the allegation that the table in ¶4 shows that methanol is a better extractant of toxicants from cosmetics is not supported by the data and is unpersuasive.
Regarding the table in ¶6, the LC50 for ethanol extracts, DMSO extracts and methanol extracts for samples 1 and 2 were all the same (>2.5, presumably ml/L with no standard deviation given because the n=1), sample 3 showed better extraction of toxicants with DMSO (0.436 for DMSO, 1.53 for methanol and >2.5 for ethanol; again assuming that the numbers are ml of extract added per L of teleost embryo media because no explanation of the numbers is given in the declaration other than that they are ml/L in the table in ¶4; achieving LC50 at a lower amount of extract would mean that prima facie obviousness is much more convincing than the evidence of unexpected results.
not commensurate in scope with the claimed invention.  None of the dependent claims limit the solvent compositions or ratio to sample to a scope which is commensurate in scope with the alleged unexpected results.  See MPEP 716.02(d).
C) To support an allegation of unexpected results, the claimed composition must be compared to the compositions of the closest prior art to be effective to rebut a prima facie case of obviousness. In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979).  There is no comparison to the closest prior art, i.e. to the solvent of Chen or the solvent extractions of Crawford and Gao; hence, Applicant's allegation of unexpected results is unsupported.  It is noted that all the prior art relied on in the action use methanol as the organic solvent.  See MPEP 716.02(e).
D) Evidence must show results that are unexpected. This was addressed in point A) above.  Hence, Applicant’s alleged unexpected results are not unexpected in view of the closest prior art.

Conclusion
No claims are allowed.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRENT R CLARKE/           Examiner, Art Unit 1651